Case 8:20-cv-01338-AGR Document 14 Filed 12/16/20 Page 1 of 1 Page ID #:28




 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 7
 8   CRAIG M. BUTLER,                        ) CIVIL NO. 8:20-cv-01338-AGR
 9       Plaintiff,                          )
                                             ) [PROPOSED]
10
                 vs.                         ) JUDGMENT
11                                           )
12
     ANDREW SAUL,                            )
     Commissioner of Social Security,        )
13                                           )
14         Defendant.                        )
                                             )
15
16
           The Court hereby approves the parties’ Stipulation to Voluntary Remand
17
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
18
     (“Stipulation to Remand”) lodged concurrent with this Judgment of Remand, IT IS
19
     HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned
20
     action is remanded to the Commissioner of Social Security for further proceedings
21
     consistent with the Stipulation to Remand.
22
23
     DATED: 'HFHPEHU  
24                                         HONORABLE ALICIA G. ROSENBERG
25                                         UNITED STATES MAGISTRATE JUDGE
26
27
28
